     Case 2:20-cv-02374-KJM-EFB Document 26 Filed 08/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY C. HERNANDEZ,                             No. 2:20-cv-2374-KJM-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    GREEN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On December 16, 2020, the court granted plaintiff’s request for leave to proceed

19   in forma pauperis, obligating him to pay the filing fee in full through monthly payments. ECF

20   No. 7; 28 U.S.C. § 1915(b)(1). On July 15, 2021, plaintiff requested to voluntarily dismiss his

21   case upon a refund of the filing fee. ECF No. 23. Plaintiff’s requests must be denied.

22          If plaintiff no longer wishes to pursue this action, he may voluntarily dismiss it without

23   prejudice by filing a notice of dismissal in accordance with Rule 41(a)(1)(A) of the Federal Rules

24   of Civil Procedure. However, even if plaintiff chooses to voluntarily dismiss this action, he

25   remains obligated to pay the entire filing fee “in increments,” Williams v. Paramo, 775 F.3d

26   1182, 1185 (9th Cir. 2015); see also 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d

27   844, 847 (9th Cir. 2002) (“Under the PLRA, all prisoners who file IFP civil actions must pay the

28   full amount of the filing fee.”). A refund simply is not available.
                                                        1
     Case 2:20-cv-02374-KJM-EFB Document 26 Filed 08/19/21 Page 2 of 2


 1          Accordingly, IT IS ORDERED that plaintiff’s July 15, 2021 motion to dismiss,
 2   conditioned upon a refund of the filing fee (ECF No. 23), is DENIED. If plaintiff no longer
 3   wishes to pursue this action, he may voluntarily dismiss it without prejudice by filing a notice of
 4   dismissal in accordance with Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure.
 5   DATED: August 19, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
